                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  October 22, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                             HOUSTON DIVISION

THE KING/MOROCCO,                     §
                                      §
      Plaintiff,                      §
                                      §
v.                                    §   Civil Action No. H-19-1574
                                      §
KEATING NISSAN,                       §

      Defendant.                      §

           ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

      The Court has conducted a de novo review of the Magistrate

Judge's Memorandum and Recommendation to which Plaintiff has filed

an   objection.      The   court   concludes      that   the   Memorandum       and

Recommendation should be adopted.

      The action will proceed only on Plaintiff's Title VII claim.

All other claims are DISMISSED.

      The Clerk shall send copies of this Order to the respective

parties.

      DONE at Houston, Texas, this        '-2'.


                                                    SIM LAKE
                                          UNITED STATES DISTRICT JUDGE
